internal_revenue_service p o box cincinnati oh release number release date date date legend w organization x dollars amount y dollars amount dear department of the treasury employer_identification_number contact person - id number contact telephone number uil why you are receiving this letter this is our response to your date letter requesting approval of a set- aside under internal_revenue_code sec_4942 you’ve been recognized as tax-exempt under sec_501 of the code and have been determined to be a private_foundation under sec_509 our determination based on the information furnished your set-aside program is approved under internal_revenue_code sec_4942 as required under sec_4942 the set_aside amount must be paid within the 60-month period after the date of the first set-aside description of set-aside request you requested approval of a set-aside of x dollars for the taxable_year ending december for the purpose of funding an exhibit w plans to construct w is undertaking a capital campaign to add several exhibits and improve its infrastructure you paid y dollars in cash grants in to be used as w saw fit for w’s capital campaign you want your future grants to be devoted to a specific exhibit your project is better accomplished through a set-aside rather than through an immediate payment of funds because due to the long planning and design process the bulk of those funds are not expected to be expended on construction until through the set-aside would serve three purposes to defer the payment of those funds until design and construction is under way to demonstrate to potential donors that the specific exhibit has already attracted significant support to allow those funds to be preserved and potentially grow between now and the time they’re needed you plan to set-aside x dollars in w in the first quarter of construction is under way you attested that the entire x dollars will be paid within the 60-month period after the date of the first set-aside regardless of whether construction is under way but no later than the end of that year assuming and anticipate paying the entire x dollars to basis for our determination internal_revenue_code sec_4942 states that an amount set_aside for a specific project which includes one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of sec_4942 sec_4942 of the code states that an amount set_aside for a specific project will meet the requirements of this subparagraph if at the time of the set- aside the foundation establishes that the amount will be paid within five years and either clause i or ii are satisfied sec_4942 of the code is satisfied if at the time of the set-aside the private_foundation establishes that the project can better be accomplished using the set-aside than by making an immediate payment sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that a private_foundation may establish a project as better accomplished by a set-aside than by immediate payment if the set-aside satisfies the suitability test described in sec_53_4942_a_-3 sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that specific projects better accomplished using a set-aside include but are not limited to projects where relatively long-term expenditures must be made requiring more than one year’s income to assure their continuity in revrul_74_450 1974_2_cb_388 an operating_foundation converted a portion of newly acquired land into a public park under a four-year construction_contract the construction_contract payments were to be made mainly during the final two years this constituted a specific project the foundation’s set-aside of all its excess earnings for four years was treated as a qualifying_distribution under internal_revenue_code sec_4942 what you must do your approved set-aside will be documented on your records as pledges or obligations to be paid_by the date specified the amounts set_aside will be taken into account to determine your minimum_investment_return under internal_revenue_code sec_4942 and the income attributable to your set_aside will also be taken into account in computing your adjusted_net_income under sec_4942 of the code additional information this determination is directed only to the organization that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as a precedent please keep a copy of this letter in your records if you have any questions please contact the person listed in the heading of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure
